Citation Nr: 1454473	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel










INTRODUCTION

The Veteran had active military service from January 1965 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and Chicago, Illinois.  Those decisions denied service connection for hearing loss and tinnitus, respectively.

These issues were previously considered in April 2012, at which time the Board issued a decision denying the Veteran's appeal.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an August 2013 memorandum decision vacating the April 2012 Board decision and remanding the Veteran's claims for additional consideration.  Following that decision, in February 2014, the Board remanded the issues for due process considerations.


FINDINGS OF FACT

1.  Hearing loss is not related to the Veteran's service.

2.  Tinnitus is not related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Standard June 2008 and November 2009 letters satisfied the duty to notify provisions.  

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in September 2008 and March 2010 in conjunction with his claims.  The examiners provided a well-reasoned rationale for the opinion as to the possible relationship between the Veteran's hearing loss and tinnitus, and his service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his former representative have argued that the Board's discussion of the examinations have been inadequate, and have noted in an October 2012 brief to the Court that the March 2010 VA examiner may have erred in her reading of audiological findings in service in that she did not discuss the threshold shifts in hearing in her examination.  The Board is cognizant of these contentions but finds that, while the Board must, the examiner is not required to expressly discuss such a shift.  When considered as a whole, the examiner is shown to have provided a thorough rationale for her findings after a thorough review of the record and consideration of the Veteran's contentions.  Thus, the examination is found to be adequate.  

These matters were most recently before the Board in February 2014 when the case was remanded to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of providing the RO with new evidence for its review.  All of the actions previously sought by the Board through its prior development request have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection will also be presumed for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, the Court has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, 5 Vet. App. at 160.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background and Analysis

The Veteran's DD 214 indicates that he served as a vehicle driver.  The Veteran's account of in-service noise exposure appears credible and consistent with the circumstances of his service.  The Board therefore finds that the Veteran's exposure to loud noise in service is established.  

Neither hearing loss nor tinnitus is demonstrated by the Veteran's service treatment records.  

Generally, service department audiometric readings prior to October 31, 1967 must be converted from ASA units to International Standard Organization (ISO) units. 

The Veteran's service treatment records show normal hearing for VA purposes at the Veteran's January 1965 report of medical examination on induction (converted into ISO units).  The Veteran had a prior March 1964 pre-induction examination, but audiometric testing was not accomplished at that time.  Whispered voice testing was 15/15 bilaterally.  The Veteran's January 1965 report of medical examination demonstrated the following puretone thresholds:



HERTZ

500
1000
2000
4000
RIGHT
10
15
5
0
LEFT
5
20
15
5


Service treatment records include an October 27, 1966 report of medical examination marked "final" which found normal ears.  The Veteran's October 1966 report of medical examination demonstrated the following puretone thresholds:



HERTZ

500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
10
10
10
10

Hearing thresholds were shown to increase and decrease at various levels in comparison with the Veteran's entrance examination.  In any case, hearing loss for VA purposes was not shown at separation as well.

The Veteran's October 1966 report of medical history, similarly marked "final" reports no ear problems, problems hearing or tinnitus.  The Veteran is shown to have signed this document.  Service treatment records also include a statement for final medical examination dated January 19, 1967, in which the Veteran confirmed that his medical condition had not changed since his October 1966 medical examination and that he did not wish to be reexamined, the statement includes the Veteran's signature.

After service, at a September 2008 VA examination, the Veteran complained of bilateral hearing loss, which had become progressively worse.  He noted that he had difficulty hearing high pitched sounds and missed certain parts of conversations in the presence of competing noise.  The Veteran was unable to determine when he began to notice the hearing loss, however, he felt that it began during service as a result of military noise exposure from trucks, radio headsets, and the rifle range.  The Veteran denied any complaints of tinnitus.  The examiner noted the Veteran served as an Army truck driver from 1965 to 1967 and had a post-service history of occupational noise exposure as a firefighter for 34 years, without the use of hearing protection.  The Veteran denied any history of recreational noise exposure.  

Following audiological testing, the clinical impression was bilateral hearing loss.  The examiner concluded was his opinion that, based on the lack of proximity between the dates of the Veteran's service and the date of the evaluation, the Veteran's hearing loss was not at least as likely as not related to his military service.  The examiner noted the claims file was unavailable for review.  The examiner added that, if upon review of the claims file, evidence became available that provided a link between the hearing loss and service, then the negative nexus opinion might change.  

In November 2009, the Veteran submitted a medical opinion from a private physician, Dr. D.D., who reported that he had treated the Veteran for hearing loss and tinnitus in 2000.  The physician stated that the Veteran was in the military and he was sure that at least some of his symptoms were attributable to his noise exposure during service.  A statement from the Veteran's physician, Dr. H.D. noted that he had treated the Veteran since November 2007 and a review of records demonstrated the presence of tinnitus on his initial visit in November 2007 and again in May and November 2009.

The Veteran was afforded another VA examination in March 2010.  The examiner reviewed the claims file in its entirety, took a detailed history of the Veteran's military service (including the established military noise exposure), and noted his post-service occupational noise exposure, symptoms and complaints.  Regarding his tinnitus, the Veteran noted that it caused him to rely on repetition and louder volume when listening.  He was unable to numerically rate its severity, but stated that it was "bothersome."  He noted the date of onset of his tinnitus as approximately 10 years prior.  

Following audiological testing, the examiner concluded that it was less likely as not that the Veteran's current tinnitus and hearing loss were incurred during military service.  The examiner explained that the Veteran had normal hearing at separation, with no ear or hearing complaints and that he had a 34-year history of occupational noise exposure.  The examiner also concluded that it was as likely as not that the Veteran's current tinnitus was an associated symptom of his hearing loss.  He noted that the first documentation of tinnitus was in 2007 and that the Veteran reported that the onset of tinnitus was 10 years prior, more than 30 years after discharge from service.  

In May 2010, the Veteran submitted a medical opinion from a private audiologist M.H., who noted treatment of the Veteran in January 2000 for moderate sensorineural hearing loss and ringing in both ears.  He stated that recently the Veteran had informed him of his history of longstanding high level noise exposure while in service in the military.  M.H. noted that the risks of acquiring hearing loss, and the associated tinnitus, were greater for individuals who were routinely exposed to loud occupational noise over time.  The audiologist stated that the Veteran's reported noise exposure during military service "should be considered as a potential contributing factor to his current hearing loss, tinnitus perceptions, hearing function, and overall quality of life."  

To establish service connection there must be a present disability, an in-service injury or incurrence of a disease and a nexus between the two.  In-service noise exposure is established and the Veteran clearly has a present hearing loss for VA purposes and tinnitus.  See 38 C.F.R. § 3.385.  Thus, a finding of service connection turns on whether the evidence shows or is in equipoise as to a relationship between the Veteran's in-service noise exposure and present hearing loss and tinnitus.

Initially, the evidence also does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  Hearing loss is not shown until many years after service and is not presently compensable in nature based on the audiometric testing of record.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  Therefore, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In support of his claim, the Veteran has offered his contentions that his hearing loss and tinnitus are related to service.  The Veteran is not, however, competent to establish a relationship between his present hearing loss and his service, as opposed to his years as a fireman as these determinations fall outside the realm of common knowledge of a lay person in this case as the pertinent questions are a medically complex.  Jandreau, 492 F.3d at, 1377 n.4.

While the Veteran is competent to report observable and continuous symptoms of tinnitus as such symptoms are capable of lay observation, continuous symptoms are not shown.  In fact, the Veteran has reported that his tinnitus began many years after service, rendering a theory of continuous symptoms untenable.  Moreover, he stated during his September 2008 examination that he did not know when he first experienced hearing loss.  Thus, continuity of symptoms since service is not demonstrated.

The Veteran's service treatment records, too, indicate that the Veteran did not experience symptoms of hearing loss or tinnitus at the time of discharge.  The Board is cognizant of the Veteran's contention that he did not, in fact, receive a hearing test on separation.  This contention forms the basis of the Court's August 2013 memorandum decision.  Here, the Board finds that the Veteran did undergo a hearing test at separation.  The boxes for the audiometric results of the test were filled in with written numeric results, similar to how the entrance examination results were entered.  Additionally, other areas of the examination report have handwritten findings indicating that an examination was conducted with the relevant results entered into the report.  Common sense suggests that the numbers for the hearing test would not have been entered unless a test was conducted.  Moreover, there are areas left blank on the report, which do suggest those aspects were not addressed at the separation examination, such as the whispered and spoken voice section of the report.  Furthermore, the passage of time can lend itself to not recalling specific details from over forty years ago.  In this case, the Veteran appears to sincerely believe his recollection as to what happened those many years ago.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian as to this aspect of the claim.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Given all these factors, the Board finds that a hearing test was conducted at separation.

As to the onset of hearing loss, the evidence shows that it likely occurred after service.  Contemporaneous evidence, here evidence in which the Veteran reported no pertinent symptoms in October 1966 and January 1967, has greater probative value than history as reported by a Veteran decades after service.  Moreover, having examined the Veteran's in-service audiometric findings, the March 2010 VA examiner confirmed that the Veteran's hearing was normal upon his discharge from service.  

As noted above, this does not preclude service connection for hearing loss as a change in auditory thresholds if the evidence sufficiently demonstrates a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.

The competent medical evidence of record includes five medical opinions which discuss the etiology of the Veteran's hearing loss and tinnitus.  Of these medical findings, the Board finds the opinion of the March 2010 VA examiner to be the most probative.  

The March 2010 examiner's findings are based on a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical history, to include his history of both in-service and post-service noise exposure, and discussed the Veteran's symptoms in the context of that history.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service. 

Of note, the September 2008 VA examination supports the findings of the March 2010 examiner and, while afforded far less weight secondary to the examiner's inability to review the service treatment records, that examiner similarly noted that, given the amount of time between the Veteran's service and the date of the evaluation it was less likely than not that the Veteran's hearing loss was related to service.

The findings of the Veteran's private physicians and audiologist are afforded limited probative value.  Dr. D.D. found that at least some of the Veteran's symptoms were attributable to his noise exposure during service because he was in the military and Dr. H.D. noted the presence of tinnitus in November 2007.  Additionally, M.H. found that the chances of hearing loss and tinnitus were greater to individuals exposed to loud noises and that, therefore such exposure should be considered a potential contributing factor to the Veteran's hearing loss and tinnitus.  

The finding of Dr. H.D. does not weigh in favor of the Veteran's claim that there is a relationship between the Veteran's hearing loss or tinnitus and his service as it merely demonstrates a current disability, a factor which is not in contention.  

The finding of audiologist M.H. that hearing loss and tinnitus "should be considered" a "potential" contributing factor to hearing loss and tinnitus is speculative and afforded little weight.  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Moreover, the private opinions are given less probative weight by the fact that the private examiners failed to make any reference to the Veteran's post-service noise exposure as a firefighter, nor did they explain how it might have affected his hearing.  The examiners failed to address the lack of documented complaints of hearing loss or tinnitus in the service treatment records or to account for the more than 30-year gap in the medical record from the time of the Veteran's discharge from service in 1967 until the first documented symptoms in 2000 and provided little, if any, rationale for their findings.  

The March 2010 VA medical examination is the most probative medical evidence and is against a finding that there is a relationship between the Veteran's present hearing loss and tinnitus, the Veteran is not competent to provide a nexus opinion as to the cause of his hearing loss, and continuous symptoms of hearing loss or tinnitus are not shown.  Thus, the evidence weighs against a finding of service connection for hearing loss and tinnitus.

Because the evidence preponderates against the claim of service connection for hearing loss and tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


